SO ORDERED 4/14/20

                                          RICHARD PALMA                                                       4/14/20
                                            ATTORNEY AT LAW
                                      122 EAST 42nd STREET - SUITE 620
Alison J. Nathan, U.S.D.J.             NEW YORK, NEW YORK 10168



   MEMBER OF THE BAR                                                            TEL. (212) 686-8111
   NEW YORK & FLORIDA                                                           FAX. (212) 202-7800
                                                                                E-MAIL: rpalma177@gmail.com

                                                April 14, 2020

   ECF
                                         Defendant's request is hereby granted. The Court further orders that if
   Honorable Alison J. Nathan            defense counsel would like to speak with Defendant briefly prior to the
   United States District Judge          sentencing, defense counsel shall provide the Court with a phone number
   Southern District of New York         at which he can be reached by April 16, 2020.
   40 Foley Square
   New York, N.Y. 10007

           Re:     United States v. Devante Joseph. 15 CR 95 - 028 (AJN)
                   With no opposition by the Government, Defense requests a one-day extension from
                   April 15th to April 16 to file a sentencing submission for Devante Joseph.

   Dear Judge Nathan:

            With much gratitude Mr. Joseph and I thank Your Honor for proceeding with his sentencing
   hearing via videoconference this month. It means so much to him and his family to be sentenced as soon
   as practicable knowing the risk of infection he faces daily because of the COVID-19 crisis. Considering
   that Your Honor has tentatively rescheduled Mr. Joseph’s hearing to Thursday, April 23, 2020 in order to
   accommodate the MDC’s videoconference schedule, I respectfully ask for a one-day extension to file a
   defense memorandum currently due on April 15th to April 16th because I would like to review it with him
   before filing it. For this purpose, the MDC has scheduled us for an attorney-client conference call for the
   Thursday, April 16 at 10 a.m. Finally, A.U.S.A. Jessica Feinstein does not oppose this request.

          If Your Honor has any questions about this letter, I am available immediately by cellular phone
   917-751-5754.

           Thank you.
                                                    Respectfully submitted,
                                                    s/ Richard Palma
                                                    Richard Palma (Bar No. rp4441)
